     Case 2:18-cv-08980 Document 1 Filed 10/17/18 Page 1 of 9 Page ID #:1




 1
     Stephen M. Doniger (SBN 179314)
     stephen@donigerlawfirm.com
 2   Scott Alan Burroughs (SBN 235718)
 3   scott@donigerlawfirm.com
     David Shein (SBN 230870)
 4   david@donigerlawfirm.com
 5   DONIGER / BURROUGHS
     603 Rose Avenue
 6   Venice, California 90291
 7   Telephone: (310) 590-1820

 8   Attorneys for Plaintiff
 9

10
                           UNITED STATES DISTRICT COURT

11
                         CENTRAL DISTRICT OF CALIFORNIA

12   TRACEY REINBERG, an individual;              Case No.:

13
     Plaintiff,                                     PLAINTIFF’S COMPLAINT FOR:
14
                                                    1. COPYRIGHT INFRINGEMENT;
     v.
15
                                                    2. VICARIOUS AND/OR
16   HERMAN MILLER, INC., a Delaware                   CONTRIBUTORY COPYRIGHT
                                                       INFRINGEMENT
     Corporation; DESIGN WITHIN REACH,
17
     INC., a Delaware Corporation; RAJ
18   OVERSEAS, a foreign corporation; and
                                                    Jury Trial Demanded
     DOES 1-10;
19

20   Defendants.
21

22
           Plaintiff Tracey Reinberg, by and through her undersigned attorneys, hereby
23
     prays to this honorable Court for relief based on the following:
24
                                      INTRODUCTION
25
           Tracey Reinberg is a Los Angeles based artist responsible for unique and
26
     imaginative graphic works commonly used on surfaces such as tile and wallpaper.
27
     This case involves the defendants’ unauthorized
                                              -1-
                                                     use of her artwork on carpets and the
28
                                           COMPLAINT
     Case 2:18-cv-08980 Document 1 Filed 10/17/18 Page 2 of 9 Page ID #:2




 1   unauthorized sales of those carpets. This action is brought to address the infringement
 2   of Plaintiff’s rights in and to her artwork.
 3                               JURISDICTION AND VENUE
 4         1. This action arises under the Copyright Act of 1976, Title 17 U.S.C., §§ 101
 5   et seq.
 6         2. This Court has federal question jurisdiction under 28 U.S.C. §§ 1331 and
 7   1338 (a) and (b).
 8         3. This Court has personal jurisdiction over Defendant because Defendant has
 9   a continuous, systemic and substantial presence in California, including within this
10   judicial district, and has its principal place of business located in California.
11         4. Venue in this judicial district is proper under 28 U.S.C. §§ 1391(c) and
12   1400(a) in that this is the judicial district in which Defendant can be found and in which
13   a substantial part of the acts and omissions giving rise to the claims occurred.
14                                             PARTIES
15         5. Plaintiff Tracey Reinberg is an individual domiciled and residing in Los
16   Angeles, California and is doing business as Kismet Tile & Surface.
17         6. Plaintiff is informed and believe and thereon alleges that Defendant Herman
18   Miller, Inc. (“Herman Miller”) is a corporation organized and existing under the laws
19   of the State of Michigan with its principal place of business located at 855 E Main
20   Avenue, Zeeland, Michigan 49464, and is doing business in and with the state of
21   California, including in this district.
22         7. Plaintiff is informed and believes and thereon alleges that Defendant Design
23   Within Reach, Inc. (“DWR”) is a corporation organized and existing under the laws
24   of the State of Delaware with its principal place of business located at 711 Canal
25   Street, 3rd Floor, Stamford, Connecticut 06902, and is doing business in and with the
26   state of California, including in this district.

27         8. Plaintiff is informed and believes and thereon alleges that Defendant RAJ

28
     Overseas (“RAJ”) is a foreign corporation- 2organized
                                                  -        under the laws of India with its
                                               COMPLAINT
     Case 2:18-cv-08980 Document 1 Filed 10/17/18 Page 3 of 9 Page ID #:3




 1   principal place of business in Panipat, Haryana, India and with United States
 2   headquarters located at 347 Fifth Avenue, Suite 1410, New York, New York, 10016,
 3   and is doing business in and with the state of California, including in this district.
 4         9.   Plaintiff is informed and believes and thereon alleges that Defendant
 5   DOES 1 through 10, inclusive, are manufacturers and/or vendors of the product at
 6   issue or other parties not yet identified who have infringed Plaintiff’s copyrights,
 7   have contributed to the infringement of Plaintiff’s copyrights, or have engaged in one
 8   more of the wrongful practices alleged herein. The true names, whether corporate,
 9   individual or otherwise of Defendant DOES 1-10, inclusive, are presently unknown
10   to Plaintiff, which therefore sues said Defendants by such fictitious names and will
11   seek leave to amend this complaint to show their true names and capacities when
12   same have been ascertained.
13         10. Plaintiff is informed and believe and thereon allege that at all times
14   relevant hereto each of the Defendants was the agent, affiliate, officer, director,
15   manager, principal, alter-ego, and/or employee of the remaining Defendants and was
16   at all times acting within the scope of such agency, affiliation, alter-ego relationship
17   and/or employment; and actively participated in or subsequently ratified and adopted,
18   or both, each and all of the acts or conduct alleged, with full knowledge of all the
19   facts and circumstances, including, but not limited to, full knowledge of each and
20   every violation of Plaintiff’s rights and the damages to Plaintiff proximately caused
21   thereby.
22                       CLAIMS RELATED TO THE ARTWORK
23         11. Since 1997, Plaintiff has been creating original and recognizable artwork
24   for tiles, wallpaper and other surfaces for some of the surface and design industries’
25   most respected names including Knoll, Maharam, Donghia HBF Textiles, Koroseal
26   Wallcovering, Formica and others. Her work has been featured in magazines such as
27

28                                              -3-

                                            COMPLAINT
     Case 2:18-cv-08980 Document 1 Filed 10/17/18 Page 4 of 9 Page ID #:4




 1   Martha Stewart, LA Times Magazine, Sunset Magazine, and South Africa Conde
 2   Nast HG and others.
 3         12. Prior to the acts complained of herein, Plaintiff created and published her
 4   artwork identified as KISMET AP24 ONDA ORIGINAL (“Artwork A”) and
 5   AP24/ONDA Pattern With Diamond (“Artwork B”) for use in the surface and design
 6   industries. Artwork A and Artwork B will hereinafter be referred to collectively as
 7   the “Artwork.”
 8         13. The Artwork is original to Plaintiff and is, and at all relevant times was,
 9   owned in exclusivity by Plaintiff.
10         14. Plaintiff has applied for and has obtained United States copyright
11   registrations covering the Artwork.
12         15. Prior to the acts complained of herein, Plaintiff marketed the Artwork in
13   the design and surface industries, including via her professional website and design
14   library.
15        16. Following Plaintiff’s marketing of the Artwork, in or about January 2017,
16   Plaintiff discovered that Herman Miller, DWR and RAJ (collectively “Defendants”)
17   misappropriated the Artwork, and were selling carpets bearing illegal reproductions
18   and/or derivations of the Artwork. Plaintiff is informed and believes and alleges that
19   RAJ sold the carpets at wholesale and that DWR and Herman Miller sold the carpets
20   at retail through online and brick and mortar outlets.
21        17. Plaintiff is informed and beleives and thereon alleges that, without her
22   authorization, Defendants and others, including certain Doe defendants, created, sold,
23   manufactured, caused to be manufactured, imported and/or distributed carpets that
24   bear artwork identical to or substantially similar to the Artwork (“Infringing
25   Product”).
26        18. It is apparent from the side-by-side comparisons of Artwork A and Artwork
27   B and the Infringing Product that the elements, composition, arrangement, and
28                                             -4-

                                            COMPLAINT
     Case 2:18-cv-08980 Document 1 Filed 10/17/18 Page 5 of 9 Page ID #:5




 1   appearance of the design on the Infringing Product is substantially and/or strikingly
 2   similar, if not virtually identical, to Artwork A and Artwork B as shown below.
 3         Artwork A                     Infringing Product                 Artwork B
 4

 5

 6

 7

 8
 9

10

11

12

13

14                                   CLAIM FOR RELIEF
15             (For Copyright Infringement – Against All Defendants, and Each)
16         19. Plaintiff repeats, realleges, and incorporates herein by reference as though
17   fully set forth, the allegations contained in the preceding paragraphs of this
18   Complaint.
19         20. The exemplar of Infringing Product pictured above is non-inclusive, and
20   allegations and claims made herein are made as to any and all uses, exploitations, and
21   product that incorporate, use or bear the Artwork or unlawful derivations thereof.
22         21. Plaintiff is informed and believes and thereon alleges that Defendants, and
23   each of them, had access to the Artwork including, without limitation, through access
24   to Plaintiff’s individual websites and/or design libraries, Plaintiff’s sales efforts or
25   through other online posting of the Artwork. Access is also established by the striking
26   similarity or near identicality between the Artwork and the artwork on Defendants’,
27   and each of their, Infringing Product.
28                                               -5-

                                              COMPLAINT
     Case 2:18-cv-08980 Document 1 Filed 10/17/18 Page 6 of 9 Page ID #:6




 1         22. Plaintiff is informed and believe and thereon allege that one or more of the
 2   Defendants, including without limitation, RAJ, manufactures carpets and other home
 3   décor and consumer goods. Plaintiff is further informed and believe and thereon
 4   allege that said Defendant(s) has an ongoing business relationship with retailer
 5   Defendants including DWR, and each of them, and supplied carpets to said retailers,
 6   which carpets infringed the Artwork in that said carpets featured an unauthorized
 7   design that was virtually identical or substantially similar to the Artwork, or was an
 8   illegal derivation or modification thereof.
 9         23. Plaintiff is informed and believe and thereon allege that Defendants, and
10   each of them, infringed Plaintiff’s copyrights by creating, making, and/or developing
11   directly infringing and/or derivative works from the Artwork and by producing,
12   distributing and/or selling carpets which infringe the Artwork through Herman Miller
13   and DWR’s brick and mortar and on-line retail platforms.
14         24. Due to Defendants’ acts of infringement, Plaintiff has suffered substantial
15   damages to her business in an amount to be established at trial.
16         25. Due to Defendants’ acts of infringement, Plaintiff has suffered general and
17   special damages in an amount to be established at trial.
18         26. Due to Defendants’ acts of copyright infringement as alleged herein,
19   Defendants, and each of them, have obtained direct and indirect profits they would
20   not otherwise have realized but for their infringement of the Artwork. As such,
21   Plaintiff is entitled to disgorgement of Defendants’ profits directly and indirectly
22   attributable to Defendants’ infringement of Plaintiff’s rights in the Artwork in an
23   amount to be established at trial.
24         27. Plaintiff is informed and believes and thereon alleges that Defendants, and
25   each of them, have committed acts of copyright infringement, as alleged above,
26   which were willful, intentional and malicious, which further subjects Defendants, and
27   each of them, to liability for statutory damages under Section 504(c)(2) of the
28                                                 -6-

                                            COMPLAINT
     Case 2:18-cv-08980 Document 1 Filed 10/17/18 Page 7 of 9 Page ID #:7




 1   Copyright Act in the sum of up to one hundred fifty thousand dollars ($150,000.00)
 2   per infringement. Within the time permitted by law, Plaintiff will make her election
 3   between actual damages and statutory damages.
 4                                 SECOND CLAIM FOR RELIEF
 5         (For Vicarious and/or Contributory Copyright Infringement - Against All
 6                                          Defendants)
 7         28. Plaintiff repeats, realleges, and incorporates herein by reference as though
 8   fully set forth, the allegations contained in the preceding paragraphs of this
 9   Complaint.
10         29. Plaintiff is informed and believes and thereon alleges that Defendants
11   knowingly induced, participated in, aided and abetted in and profited from the illegal
12   reproduction and/or subsequent sales of carpets and other product featuring the
13   Artwork as alleged herein.
14         30. Plaintiff is informed and believes and thereon alleges that Defendants, and
15   each of them, are vicariously liable for the infringement alleged herein because they
16   had the right and ability to supervise the infringing conduct and because they had a
17   direct financial interest in the infringing conduct.
18         31. By reason of the Defendants’, and each of their acts of contributory and
19   vicarious infringement as alleged above, Plaintiff has suffered and will continue to
20   suffer substantial damages to its business in an amount to be established at trial, as
21   well as additional general and special damages in an amount to be established at trial.
22         32. Due to Defendants’, and each of their acts of copyright infringement as
23   alleged herein, Defendants, and each of them, have obtained direct and indirect
24   profits they would not otherwise have realized but for their infringement of the
25   Artwork. As such, Plaintiff is entitled to disgorgement of Defendants’ profits directly
26   and indirectly attributable to Defendants’ infringement of the Artwork, in an amount
27   to be established at trial.
28                                              -7-

                                             COMPLAINT
     Case 2:18-cv-08980 Document 1 Filed 10/17/18 Page 8 of 9 Page ID #:8




 1        33. Plaintiff is informed and believes and thereon alleges that Defendants, and
 2   each of them, have committed acts of copyright infringement, as alleged above,
 3   which were willful, intentional and malicious, which further subjects Defendants, and
 4   each of them, to liability for statutory damages under Section 504(c)(2) of the
 5   Copyright Act in the sum of up to one hundred fifty thousand dollars ($150,000.00)
 6   per infringement. Within the time permitted by law, Plaintiff will make her election
 7   between actual damages and statutory damages.
 8                                 PRAYER FOR RELIEF
 9   Wherefore, Plaintiff prays for judgment as follows:
10                                  Against All Defendants
11         With Respect to Each Claim for Relief
12          1. That Defendants, their agents and employees be enjoined from infringing
13             Plaintiff’s copyrights in any manner, specifically those for the Artwork;
14          2. That Plaintiff be awarded all profits of Defendants plus all losses of
15             Plaintiff, plus any other monetary advantage gained by the Defendants
16             through their infringement, the exact sum to be proven at the time of trial,
17             and/or, if elected before final judgment, statutory damages as available
18             under the Copyright Act, 17 U.S.C. §§ 505, 1203, et seq.;
19          3. That Plaintiff be awarded her costs and attorneys’ fees as available under
20             the Copyright Act U.S.C. §§ 505, et seq.;
21          4. That Plaintiff be awarded her costs, attorneys’ fees, and statutory damages
22             under 17 USC § 1203.
23          5. That Defendants, and each of them, account to Plaintiff for their profits and
24             any damages sustained by Plaintiff arising from the foregoing acts of
25             infringement;
26          6. That Plaintiff be awarded pre-judgment interest as allowed by law;
27          7. That Plaintiff be awarded the costs of this action; and
28                                             -8-

                                           COMPLAINT
     Case 2:18-cv-08980 Document 1 Filed 10/17/18 Page 9 of 9 Page ID #:9




 1         8. That Plaintiff be awarded such further legal and equitable relief as the
 2            Court deems proper.
 3
         PLAINTIFF DEMANDS A JURY TRIAL ON ALL ISSUES SO TRIABLE
 4   PURSUANT TO FED. R. CIV. P. 38 AND THE 7TH AMENDMENT TO THE
 5   UNITED STATES CONSTITUTION.

 6
                                                    Respectfully submitted,
 7

 8   Dated: October 17, 2018               By:      /s/ David Shein
 9                                                  Stephen M. Doniger, Esq.
                                                    David Shein, Esq.
10                                                  DONIGER / BURROUGHS
11                                                  Attorneys for Plaintiff
                                                    TRACEY REINBERG
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                            -9-

                                          COMPLAINT
